C O U R T       O F    A P P E A L S             O F       T E N N E S S E E

                                                                    A T       K N O X V I L L E                                  FILED
                                                                                                                                   March 25, 1998

                                                                                                                                 Cecil Crowson, Jr.
                                                                                                                                 Appellate C ourt Clerk
D I A N A     J E A N       W H A R T O N                                            )         R H E A C O U N T Y
                                                                                     )         0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 6 7
P. l a i n t i f f - A p p e l l a n t                                    )
                                                                                     )
                                                                                     )
            v .                                                                      )         H O N . B U D D Y           D .     P E R R Y ,
                                                                                     )         J U D G E
                                                                                     )
                                                                                     )
W A L T E R       H .     W H A R T O N ,         J R . ,                            )
                                                                                     )
            D e f e n d a n t - A p p e l l e e                                      )         A F F I R M E D         A N D     R E M A N D E D




J .     A N D R E W       S T I N N E T T         O F     C H A T T A N O O G A              F O R       A P P E L L A N T

L .     T H O M A S       A U S T I N       O F     D U N L A P      F O R       A P P E L L E E




                                                                O    P    I      N       I     O     N




                                                                                                                               G o d d a r d ,       P . J .




                          D i a n a       J e a n       W h a r t o n     a p p e a l s              a     d i v o r c e       d e c r e e     o f     t h e

C i r c u i t       C o u r t       f o r     R h e a       C o u n t y ,        w h e r e i n             t h e   T r i a l       J u d g e     d e c l a r e d

t h a t     b o t h       p a r t i e s       w e r e       e n t i t l e d          t o       a     d i v o r c e       p u r s u a n t       t o     T . C . A .

3 6 - 4 - 1 2 9 .           H e     t h e r e u p o n         d i v i d e d          t h e         m a r i t a l       p r o p e r t y ,       o r d e r e d     M r .

W h a r t o n       t o     p a y     r e h a b i l i t a t i v e              a l i m o n y             o f   $ 5 0     p e r     w e e k     f o r     a

p e r i o d       o f     n i n e     m o n t h s ,         g r a n t e d        M r s .           W h a r t o n       o n e - h a l f       i n t e r e s t     i n

t h e     v a l u e       o f     M r .     W h a r t o n ' s        S p r i n k l e r               I n d u s t r i e s         S u p p l e m e n t a r y
R e t i r e m e n t           P l a n ,       r e f u s e d       t o     a w a r d       h e r     a n y       i n t e r e s t         i n     t h e

N a t i o n a l         A u t o m a t i c         S p r i n k l e r         I n d u s t r y         p e n s i o n         f u n d .           H e     a l s o

f o u n d       t h a t       t h e       p a r t i e s     s h o u l d       r e t a i n         t h e     p e r s o n a l         p r o p e r t y           t h e n

i n     t h e i r       p o s s e s s i o n ,          b u t      d e c l i n e d         t o     o n e r a t e       M r .       W h a r t o n         w i t h       a n y

f u t u r e       m e d i c a l           b i l l s    i n c u r r e d        b y       t h e     P l a i n t i f f :



            1   .         W h e t h e r t h e T r i a l C o u r t e r r e d i n p r o p e r l y
            a   s s e s   s i n g t h e v a l u e o f t h e r e a l p r o p e r t y a n d t h e r e f o r e
            f   a i l e   d t o d i v i d e t h e p r o p e r t y e q u i t a b l y b e t w e e n t h e
            p   a r t i   e s .

            2 .       W h e t h e r t h e T r i a l C o u r t e r r e d i n t h e d i v i s i o n                                                     o f
            t h e m a r i t a l e s t a t e w h e n i t f a i l e d t o d i v i d e t h e
            A p p e l l e e ' s p e n s i o n f u n d s b e t w e e n t h e p a r t i e s .

            3   .         W   h e t   h   e r t h     e T r i a l C o u r           t e r       r e d i n f a i l i n g t o
            p   r o p e   r   l y     c   o n s i d   e r t h e A p p e l           l a n t     ' s m e d i c a l c o n d i t i o n                     i n
            r   e f u s   i   n g     t   o r e q     u i r e t h e A p p           e l l e     e t o c o n t i n u e p a y i n g
            m   e d i c   a   l i     n   s u r a n   c e f o r t h e A             p p e l     l a n t .

            4 .       W h e t h e r t h e T r i a l C o u r t                             e r r e d i n           p r o p e r l y
            c o n s i d e r i n g a l l f a c t o r s w h e n                             a w a r d i n g         a l i m o n y t o             t h e
            A p p e l l a n t .



                          T h e       t e s t i m o n y         b e f o r e       t h e       T r i a l     C o u r t       i s     p r e s e n t e d           i n

t h e     r e c o r d         b y     a     s t a t e m e n t       o f     t h e       e v i d e n c e ,         w h i c h       w e     s u s p e c t         i s

w o e f u l l y         i n a d e q u a t e .             ( S e e       A p p e n d i x . )             F o r     e x a m p l e ,         i t       d o e s     n o t

c o n t a i n         f a c t s       s p e c i f i c a l l y           f o u n d       b y     t h e     T r i a l       J u d g e ,         i . e ,       t h e

a m o u n t       o f     e n c u m b r a n c e           a s     t o     t h e     r e a l       e s t a t e       o r     t h e       v a l u e       o f     t h e

p e n s i o n         f u n d       h e     d i v i d e d .         I t     a l s o       o m i t s       t h e     i n c o m e         t h a t       e i t h e r

p a r t y       i s     p r e s e n t l y         e a r n i n g .



                          H o w e v e r ,         u p o n       i n d u l g i n g         t h e     a s s u m p t i o n           t h a t       t h e

s t a t e m e n t         o f       t h e     e v i d e n c e       i s     a c c u r a t e         a n d       c o m p l e t e ,         w e       a r e

n e v e r t h e l e s s             c o n s t r a i n e d         t o     f i n d       t h a t     t h e       e v i d e n c e         d o e s       n o t



                                                                                    2
p r e p o n d e r a t e       a g a i n s t       t h e     T r i a l     J u d g e ' s       f i n d i n g s     o f       f a c t ,     h i s

d i s p o s i t i o n     o f     t h e     p a r t i e s '       p r o p e r t y ,       a n d     t h e     o t h e r       d e t e r m i -

n a t i o n s     c o m p l a i n e d       o f     b y     M r s .     W h a r t o n .



                      F o r     t h e     f o r e g o i n g       r e a s o n s       t h e     j u d g m e n t       o f     t h e     T r i a l

C o u r t   i s     a f f i r m e d       a n d     t h e     c a u s e     r e m a n d e d       f o r     s u c h     o t h e r

p r o c e e d i n g s     a s     m a y     b e     n e c e s s a r y       a n d     c o l l e c t i o n       o f     c o s t s       b e l o w .

C o s t s   o f     a p p e a l     a r e     a d j u d g e d         a g a i n s t     M r s .     W h a r t o n       a n d     h e r     s u r e t y .



                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                            3